                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                      No. 7:19-CV-74-BO


PATRICE WASHINGTON,                             )
                                                )
                  Plaintiff,                    )
                                                )
                  V.                            )                      ORDER
                                                )
ANDREW SAUL,                                    )
Commissioner ofSocial Security, 1               )
                                                )
                  Defendant.                    )




          This cause comes before the Court on cross-motions for judgment on the pleadings. A

hearing was held on these matters before the undersigned on July 28, 2020, via videoconference,

over which the undersigned presided from Elizabeth City, North Carolina. For the reasons

discussed below, plaintiffs motion for judgment on the pleadings is DENIED and defendant' s

motion is GRANTED.

                                           BACKGROUND

          Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying his application for disability and disability insurance benefits pursuant

to Title II of the Social Security Act as well as supplemental security income pursuant to Title XVI

of the Social Security Act. Plaintiff filed his applications for benefits on August 17, 2011 , and

alleged a disability onset date of August 9, 2011. After initial denials, an Administrative Law Judge

(ALJ) held a hearing on November 27, 2013 . The ALJ found that plaintiff was not disabled, which



1
    Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).



             Case 7:19-cv-00074-BO Document 27 Filed 08/21/20 Page 1 of 6
became the final decision of the Commissioner when the Appeals Council denied plaintiffs

request for review. Plaintiff then sought review of the Commissioner's decision in this Court.

       Plaintiffs claim for benefits was remanded for further proceedings by order of this Court

filed August 30, 2016. Washington v. Colvin, No. 7:15-CV-177-JG (Gates, Magistrate Judge,

presiding). A second hearing was held before an ALJ on June 22, 2017. The ALJ determined that

plaintiff was not disabled by decision dated December 12, 2017. This decision became the final

decision of the Commissioner when the Appeals Council again denied plaintiffs request for

review. Plaintiff again sought review of the Commissioner's unfavorable decision in this Court.

                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. § 405(g), this Court's review of the

Commissioner's decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).
                                                2




          Case 7:19-cv-00074-BO Document 27 Filed 08/21/20 Page 2 of 6
        Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

        At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant' s impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant' s residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

        The ALJ determined that plaintiff met the insured status requirements through December

31 , 2014, and had not engaged in substantial gainful activity since the alleged onset date, August

9, 2011. At step two, the ALJ found that plaintiff had the following severe impairments:

degenerative disc disease, degenerative joint disease of the left knee, and obesity. At step three,

the ALJ found that plaintiffs impairments did not meet or equal a Listing, either alone or in


                                                  3




          Case 7:19-cv-00074-BO Document 27 Filed 08/21/20 Page 3 of 6
combination, and found plaintiff to have the residual functional capacity to perform medium work

with exertional limitations on climbing, kneeling, and crawling. The ALJ determined that plaintiff

could not perform his past relevant work as a furniture mover, but that, considering his age,

education, work experience, and RFC, there were jobs that existed in significant numbers in the

national economy that plaintiff could perform, including hand packager, store laborer, and dining

room attendant. Thus, the ALJ determined that plaintiff was not under a disability as of the date of

his decision.

        Plaintiffs appeal assigns two errors to the Commissioner's decision. The Court addresses

each in turn.

       First, plaintiff argues that the ALJ failed to expressly consider all the evidence by failing

to consider any of the testimony from the second hearing. In support, plaintiff cites to a portion of

the ALJ' s decision which recounts plaintiffs hearing testimony and expressly cites to the first

hearing date. However, in the decision on appeal, the ALJ states that he has considered all the

evidence in the record, and there is no requirement that an ALJ refer to each piece of evidence in

the decision. Reid v. Comm 'r ofSoc. Sec., 769 F.3d 861 , 865 (4th Cir. 2014). Moreover, there are

references in the decision which reflect that the 2017 hearing testimony was considered by the

ALJ. For example, at the 2017 hearing plaintiff testified that his brother helped him with his chores,

and this fact is referenced in the ALJ's decision. Tr. 494; 468. Similarly, at the 2017 hearing

plaintiff testified that he had been diagnosed with gout, and plaintiffs gout is referenced in the

portion of the decision which discusses plaintiffs hearing testimony. Tr. 491-92, 471. Moreover,

Plaintiff has failed to identify any specific testimony which he contends the ALJ did not consider

which was harmful, and thus has not demonstrated that the Commissioner has erred on this ground.


                                                  4




           Case 7:19-cv-00074-BO Document 27 Filed 08/21/20 Page 4 of 6
        Second, plaintiff argues that the ALJ erred by improperly discounting relevant postural

limitations contained in the opinion of Dr. Gebrail. In his opinion, Dr. Gebrail offered limitations

which he specified were based upon plaintiffs subjective complaints rather than clinical

observation. Tr. 434, 471. Dr. Gebrail ' s observations of plaintiff included a stable gait and

tenderness in hips but the ability to move freely. Tr. 470. Dr. Gebrail also observed plaintiff to

have full range of motion in the hips and knees while removing and putting on his socks, but then

exaggerated limitations during a range of motion examination. Dr. Gebrail further noted that

plaintiff s pain was overstated on exam and limited to the physical examination. Tr. 471. The ALJ

then discounted Dr. Gebrail ' s limitations as being inconsistent with the record, including Dr.

Gebrail ' s own observations of plaintiff and opinion regarding plaintiffs overstatement of his pain.

Tr. 472.

       The ALJ's decision to discount the postural limitations offered by Dr. Gebrail is supported

by substantial evidence as Dr. Gebrail himself notes that the limitations are based only on

plaintiffs subjective complaint and further describes plaintiff as overstating his pain and range of

motion limitations on exam. Plaintiff has failed to demonstrate that the ALJ erred on this ground.

       At bottom, the ALJ considered all of the evidence in the record and thoroughly explained

the reasons for his decision. The decision of the Commissioner is therefore affirmed.

                                         CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that the decision as a whole is supported by substantial evidence and the correct legal

standard was applied. Accordingly, plaintiffs motion for judgment on the pleadings [DE 19] is




                                                 5




           Case 7:19-cv-00074-BO Document 27 Filed 08/21/20 Page 5 of 6
DENIED and defendant' s motion [DE 22] is GRANTED. The decision of the Commissioner is

AFFIRMED.



SO ORDERED, this     @--"&J day of August, 2020.




                                         T RRENCE W. BOYLE
                                         CHIEF UNITED STATES




                                            6




        Case 7:19-cv-00074-BO Document 27 Filed 08/21/20 Page 6 of 6
